            Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 1 of 37



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES SOCCER FEDERATION
FOUNDATION, INC., 1140 Connecticut Ave.,
NW Suite 1200, Washington, DC 20036,

                               Plaintiff,              Civil Action No. 1:18-cv-02856-TJK

v.                                                     ANSWER & COUNTERCLAIMS

UNITED STATES SOCCER FEDERATION,
INC., 1801 S. Prairie Ave., Chicago, IL 60616,

                               Defendant.



        DEFENDANT AND COUNTERCLAIMANT UNITED STATES SOCCER
            FEDERATION, INC.’S ANSWER AND COUNTERCLAIMS
                    AND DEMAND FOR JURY TRIAL

       Defendant United States Soccer Federation, Inc. (“U.S. Soccer”), through undersigned

counsel, answers the Complaint of Plaintiff United States Soccer Federation Foundation, Inc.

(the “Foundation”), as follows. The paragraph numbers of this Answer correspond to the

paragraph numbers of the Complaint. The use of capitalized terms in this Answer correspond to

the defined terms used in the Complaint. The denial of a paragraph of the Complaint constitutes

a denial of each allegation within that paragraph. U.S. Soccer intends no implied admissions;

unless an allegation is expressly admitted in this Answer, the allegation is denied.


                                            ANSWER

                                  NATURE OF THE ACTION

       1.       U.S. Soccer admits that the Foundation was established to assist in promoting the

mission, general purposes, and goals of U.S. Soccer, has served as a non-exclusive charitable



                                                 1
            Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 2 of 37




arm of U.S. Soccer since its formation, and today is a charitable organization supporting the

sport of soccer in the United States. U.S. Soccer denies the remaining allegations in Paragraph 1.

       2.       U.S. Soccer admits that the Foundation was incorporated in 1991 and has a

mission of promoting soccer in the United States, and that its original purpose was, among other

things, to support U.S. Soccer. U.S. Soccer denies the remaining allegations in Paragraph 2.

       3.       U.S. Soccer admits that the Foundation has used the word mark “U.S. SOCCER

FOUNDATION” and stylized versions of the mark that incorporate certain logos owned by U.S.

Soccer (the “Marks at Issue”) with the awareness, oversight, and approval of U.S. Soccer. U.S.

Soccer lacks knowledge or information sufficient to form a belief regarding the specific amount

of monies spent by the Foundation to promote the Marks at Issue or the specific locations where

soccer fields have been built. U.S. Soccer denies the remaining allegations in Paragraph 3.

       4.       U.S. Soccer denies the allegations in Paragraph 4.

       5.       U.S. Soccer admits that U.S. Soccer is the owner of the Marks at Issue. U.S.

Soccer denies the remaining allegations in Paragraph 5.

       6.       The allegations in Paragraph 6 are legal conclusions to which no response is

required. To the extent that a response is required, U.S. Soccer denies the allegations in

Paragraph 6.
                                         THE PARTIES

       7.       U.S. Soccer denies that the Foundation is an independent organization, as it

understands that term. U.S. Soccer lacks knowledge or information sufficient to form a belief

regarding the specific amount of monies the Foundation has awarded to other nonprofit

organizations. U.S. Soccer admits the remaining allegations in Paragraph 7, including that U.S.

Soccer member organizations have donated certain soccer equipment to the Foundation, which

has then distributed that equipment to children in need.

       8.       U.S. Soccer admits the allegations in Paragraph 8.

                                JURISDICTION AND VENUE



                                                 2
            Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 3 of 37




       9.       U.S. Soccer does not waive and expressly reserves all rights to object to

jurisdiction as permitted by the Court’s Local Rules and the Federal Rules of Civil Procedure.

U.S. Soccer avers that the Foundation has failed to state a claim for declaratory judgment relief

and denies the remaining allegations in Paragraph 9.

       10.      U.S. Soccer admits that it maintains the website www.ussoccer.com. U.S. Soccer

otherwise denies the allegations in Paragraph 10.

       11.      U.S. Soccer admits that venue is proper in this District, but only if the Court can

exercise personal jurisdiction over U.S. Soccer. U.S. Soccer otherwise denies the allegations in

Paragraph 11.

       12.      U.S. Soccer avers that the Foundation has failed to state a claim for declaratory

judgment relief and denies the remaining allegations in Paragraph 12.
                                  FACTUAL BACKGROUND

        I.        THE FOUNDATION’S HISTORY, MISSION AND ACHIEVEMENTS

       13.      U.S. Soccer admits that the Foundation was formed in 1991 and funded by U.S.

Soccer with proceeds from the 1994 FIFA World Cup tournament. U.S. Soccer denies the

remaining allegations in Paragraph 13.

       14.      U.S. Soccer admits that the Foundation appears to have been inactive until 1994

and that the Foundation, with the full blessing of U.S. Soccer, received proceeds from the 1994

FIFA World Cup tournament in 1994. U.S. Soccer denies the remaining allegations in Paragraph

14.

       15.      U.S. Soccer admits that the Foundation’s activities seek to improve access to

soccer in underserved communities. U.S. Soccer otherwise denies the allegations in Paragraph

15.

       16.      U.S. Soccer admits that the Foundation distributes funds to support soccer

programs and initiatives, including Soccer for Success, Safe Places to Play, and the Passback

program. U.S. Soccer lacks knowledge or information sufficient to form a belief regarding the

truth of the remaining allegations in Paragraph 16.

                                                  3
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 4 of 37




       17.     U.S. Soccer lacks knowledge or information sufficient to form a belief regarding

the truth of the allegations in Paragraph 17.

       18.     U.S. Soccer admits that U.S. Soccer has allowed the Foundation to use the Marks

at Issue (with oversight and control) since the mid-1990s in connection with the goods and

services identified in the respective trademark registrations, including on the materials described

in Paragraph 18. U.S. Soccer denies the remaining allegations in Paragraph 18.

       19.     U.S. Soccer admits that the Foundation has used and promoted the Marks at Issue

(in furtherance of U.S. Soccer’s mission and with U.S. Soccer’s oversight and control) since it

began its operations, including at events. U.S. Soccer lacks knowledge or information sufficient

to form a belief regarding the total amounts expended by the Foundation to promote the Marks at

Issue. U.S. Soccer denies the remaining allegations in Paragraph 19.

       20.     U.S. Soccer admits that the Foundation was funded through USA 94, the

committee U.S. Soccer established to handle proceeds from the 1994 FIFA World Cup, and has

an active fundraising program. U.S. Soccer lacks knowledge or information sufficient to form a

belief regarding the truth of the remaining allegations in Paragraph 20.

       21.     U.S. Soccer admits that it is the National Governing Body for the sport of soccer

in the United States and that its mission includes making “soccer, in all its forms, a preeminent

sport in the United States and to continue the development of soccer at all recreational and

competitive levels.” U.S. Soccer also admits that the U.S. Soccer Development Fund exists to

advance U.S. Soccer’s mission. U.S. Soccer denies the remaining allegations in Paragraph 21.

                                 II.        THE MARKS AT ISSUE

       22.     U.S. Soccer admits that it filed applications with the USPTO to register the Marks

at Issue. U.S. Soccer denies the remaining allegations in Paragraph 22.

       23.     U.S. Soccer admits that it is the owner of the Marks at Issue and the registrations

identified in Paragraph 23. U.S. Soccer denies the remaining allegations in Paragraph 23.

       24.      U.S. Soccer admits that it is the owner of the Marks at Issue and filed with the

USPTO the application for registration of the trademark bearing Application Serial Number

                                                 4
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 5 of 37




87/459,842 identified in Paragraph 24. U.S. Soccer denies the remaining allegations in

Paragraph 24.

       25.      U.S. Soccer denies the allegations in Paragraph 25.


       III.        THE FOUNDATION’S USE OF THE MARKS AT ISSUE WITH U.S.
                       SOCCER’S KNOWLEDGE AND CONSENT
       26.      U.S. Soccer admits that the Foundation has used the Marks at Issue since at least

1996, including the word mark U.S. SOCCER FOUNDATION and the stylized version

described in Paragraph 26 (with U.S. Soccer’s oversight and control). U.S. Soccer denies the

remaining allegations in Paragraph 26.

       27.      U.S. Soccer admits that that it has been aware of the Foundation’s use of the

Marks at Issue, including because U.S. Soccer exercised oversight and control. U.S. Soccer

denies the remaining allegations in Paragraph 27.

       28.      U.S. Soccer admits that the Marks at Issue have appeared on uniforms, shirts,

pitches, letterhead, annual reports, advertising materials, websites, and social media accounts.

U.S. Soccer lacks knowledge or information sufficient to form a belief regarding the truth of the

allegations regarding the Foundation’s enforcement of the Marks at Issue against third parties.

U.S. Soccer denies the remaining allegations in Paragraph 28.

       29.      U.S. Soccer denies the allegations in Paragraph 29.
       30.      U.S. Soccer admits that it is the owner of the registrations and applications for the

Marks at Issue. U.S. Soccer denies the remaining allegations in Paragraph 30.

       31.      U.S. Soccer admits that the Foundation awarded grants to U.S. Soccer in 2009

and 2010 pursuant to grant agreements. U.S. Soccer denies the remaining allegations in

Paragraph 31.

       32.      U.S. Soccer denies the allegations in Paragraph 32.

       33.      U.S. Soccer admits that a meeting took place on or about September 11, 2018

between representatives of U.S. Soccer and the Foundation in which the Marks at Issue were

discussed. U.S. Soccer denies the remaining allegations in Paragraph 33.

                                                  5
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 6 of 37




       34.    U.S. Soccer admits that a meeting took place on or about November 12, 2018

between representatives of U.S. Soccer and the Foundation in which U.S. Soccer confirmed its

ownership of the Marks at Issue and expressed concern regarding the potential for consumer

confusion from the Foundation’s continued use of the Marks at Issue following the Foundation’s

announcement earlier in 2018 that they desired to disaffiliate from U.S. Soccer. U.S. Soccer

denies the remaining allegations in Paragraph 34.

                                   CLAIMS FOR RELIEF

                                         CLAIM ONE
                        (Declaratory Judgment of Non-Infringement)

       35.    U.S. Soccer incorporates herein by this reference its response to Paragraphs 1

through 34 of the Complaint.

       36.    U.S. Soccer denies the allegations in Paragraph 36.

       37.    U.S. Soccer admits that it is the owner of the Marks at Issue. U.S. Soccer denies

the remaining allegations in Paragraph 37.

       38.    U.S. Soccer denies the allegations in Paragraph 38.

                                         CLAIM TWO

 (Declaratory Judgment of No Liability for Infringement Due to Laches, Abandonment,

                   Acquiescence, Waiver, Estoppel and Unclean Hands)

       39.    U.S. Soccer incorporates herein by this reference its response to Paragraphs 1

through 38 of the Complaint.

       40.    U.S. Soccer admits that it is aware of the Foundation’s use of the Marks at Issue,

including because U.S. Soccer exercised oversight and control. U.S. Soccer denies the

remaining allegations in Paragraph 40.

       41.    U.S. Soccer denies the allegations in Paragraph 41.

       42.    U.S. Soccer denies the allegations in Paragraph 42.

       43.    U.S. Soccer denies the allegations in Paragraph 43.

       44.    U.S. Soccer denies the allegations in Paragraph 44.

                                                6
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 7 of 37




       45.     U.S. Soccer denies the allegations in Paragraph 45.

       46.     U.S. Soccer denies the allegations in Paragraph 46.

       47.     U.S. Soccer denies the allegations in Paragraph 47.

       48.     U.S. Soccer denies the allegations in Paragraph 48.

       49.     U.S. Soccer denies the allegations in Paragraph 49.

       50.     U.S. Soccer denies the allegations in Paragraph 50.

       51.     U.S. Soccer denies the allegations in Paragraph 51.

                                       CLAIM THREE
(Rectification of the Register – Federal Registration Nos. 2,327,950; 2,235,888; 2,702,785;

          and 2,702,781 and Application Serial No. 87/495,842, 15 U.S.C. § 1119)

       52.     U.S. Soccer incorporates herein by this reference its response to Paragraphs 1

through 51.

       53.     U.S. Soccer denies the allegations in Paragraph 53.

       54.     U.S. Soccer denies the allegations in Paragraph 54.

       55.     U.S. Soccer denies the allegations in Paragraph 55.

                                        CLAIM FOUR

                      (Unfair or Deceptive Trade Practice, DC ST § 28-3904)

       56.     U.S. Soccer incorporates herein by this reference its response to Paragraphs 1

through 55.

       57.     U.S. Soccer admits that the Foundation has used the Marks at Issue for more than

two decades pursuant to U.S. Soccer’s oversight and control. U.S. Soccer denies the remaining

allegations in Paragraph 57.

       58.     U.S. Soccer denies the allegations in Paragraph 58.

                                         CLAIM FIVE

                                     (Unjust Enrichment)

       59.     U.S. Soccer incorporates herein by this reference its response to Paragraphs 1

through 58.

                                                7
               Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 8 of 37




          60.      U.S. Soccer denies the allegations in Paragraph 60.

          61.      U.S. Soccer denies the allegations in Paragraph 61.

          62.      U.S. Soccer denies the allegations in Paragraph 62.

                                          GENERAL DENIAL

          63.      U.S. Soccer denies each and every allegation of the Complaint not expressly

admitted in this Answer.

                                        PRAYER FOR RELIEF

          With respect to the Foundation’s “Prayer for Relief,” including each subpart thereto:

          1.       U.S. Soccer denies that the Foundation is entitled to any relief; and

          2.       U.S. Soccer avers that judgment should be entered in U.S. Soccer’s favor.


                                       First Affirmative Defense
                                                (Laches)
          64.      Plaintiff is barred in whole or in part from enforcing its claims against U.S.
Soccer or recovering any alleged damages by the equitable doctrine of laches.

                                      Second Affirmative Defense
                                              (Waiver)
          65.      On information and belief, Plaintiff is barred in whole or in part from enforcing

its claims against U.S. Soccer or recovering any alleged damages by the equitable doctrine of
waiver.
                                      Third Affirmative Defense
                                             (Estoppel)
          66.      On information and belief, Plaintiff is barred in whole or in part from enforcing

its claims against U.S. Soccer or recovering any alleged damages by the equitable doctrine of

estoppel.

                                      Fourth Affirmative Defense
                                           (Unclean Hands)
          67.      On information and belief, Plaintiff is barred in whole or in part from enforcing

its claims against U.S. Soccer or recovering any alleged damages by the equitable doctrine of
                                                8
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 9 of 37




unclean hands, including because Plaintiff has acted contrary to its Articles of Incorporation and

hence ultra vires.

                                    Fifth Affirmative Defense
                                    (Failure to State a Claim)
       68.     Plaintiff has failed to state a claim against U.S. Soccer.
                                    Sixth Affirmative Defense
                                              (Offset)
       69.     If Plaintiff is entitled to recover damages against U.S. Soccer as alleged in its

Complaint, such recovery against U.S. Soccer must be offset both by the amount of damages

suffered by U.S. Soccer as a result of Plaintiff’s own wrongful acts and by any benefits U.S.

Soccer has already provided to Plaintiff through monetary donations or otherwise.

                                  Seventh Affirmative Defense
                                      (Failure to Mitigate)
       70.     If Plaintiff is entitled to recover damages against U.S. Soccer as alleged in its

Complaint, such recovery against U.S. Soccer must be offset by the amount of damages suffered

by U.S. Soccer as a result of Plaintiff’s own failure to mitigate.
                                   Eighth Affirmative Defense
                                   (Reservation of Defenses)
       71.     U.S. Soccer has insufficient knowledge or information at this time upon which to
form a belief as to whether it may have additional, and as yet unstated, affirmative defenses

available, and U.S. Soccer reserves the right to assert such additional defenses in the event

discovery, investigation or analysis indicates they are proper.

                                   Ninth Affirmative Defense
                                 (Lack of Personal Jurisdiction)
       72.     The complaint, and each and every purported claim for relief of the complaint, is

barred, in whole or in part, because this Court lacks personal jurisdiction.




                                                  9
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 10 of 37



DEFENDANT UNITED STATES SOCCER FEDERATION, INC.’S COUNTERCLAIMS

       1.      Counterclaimant United States Soccer Federation, Inc. (“Counterclaimant” or

“U.S. Soccer”) complains against and alleges as to Counterdefendant United States Soccer

Federation Foundation, Inc. (“Counterdefendant” or “the Foundation”), as follows:


                                     NATURE OF ACTION

       2.      U.S. Soccer asserts these Counterclaims for declaratory relief, trademark

infringement, unfair competition, unfair and deceptive trade practices, copyright infringement,

fraudulent and negligent misrepresentation, and unjust enrichment against the Foundation

pursuant to Rule 13 of the Federal Rules of Civil Procedure.

                                          THE PARTIES

       3.      U.S. Soccer is, and at all times relevant hereto was, a New York not-for-profit

corporation with its principal place of business in Chicago, Illinois.

       4.      The Foundation is a Delaware not-for-profit corporation with its principal place of

business in Washington, DC.

                                 JURISDICTION AND VENUE

       5.      Based on, inter alia, the allegations in the Foundation’s Complaint, there

presently exists a justiciable controversy regarding the validity and ownership of certain
trademarks and service marks owned by U.S. Soccer (“the U.S. Soccer Marks”), specifically the

Marks at Issue, and the Foundation’s right to use these marks.

       6.      This Court has jurisdiction over the counterclaims in this action under 28 U.S.C.

§§ 1331, 1338(a), and 2201 and 15 U.S.C. § 1121(a) because U.S. Soccer’s claims arise under

the Lanham Act, 15 U.S.C. § 1051 et seq., the Copyright Act, 17 U.S.C § 101 et seq., and the

Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.

       7.      The Foundation is subject to personal jurisdiction in this Court because its

principal place of business is in Washington, DC, and because it has submitted to the jurisdiction

of the Court by filing the present Complaint with the Court.


                                                  10
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 11 of 37




       8.      Venue is proper in this District under 28 U.S.C. § 1391(b) because the Foundation

has filed its complaint in the District, because the Foundation is doing business within this

District, and because the Foundation’s acts or omissions giving rise to these Counterclaims, as

well as substantial injury to U.S. Soccer, have occurred and will continue to occur in interstate

commerce and in this District.

                                  GENERAL ALLEGATIONS

                                   U.S. Soccer: Past to Present

       9.      As the governing body of soccer in all its forms in the United States, U.S. Soccer

has played an integral role in charting the course for the sport in this country for over 100 years.

Originally founded in 1913 as the United States Football Association, U.S. Soccer was one of the

world’s first organizations to be affiliated with the Fédération Internationale de Football

Association (“FIFA”), soccer’s world governing body.

       10.     In additional to being a National Association member of FIFA, U.S. Soccer is also

recognized by the United States Olympic Committee as the national governing body (an “NGB”)

for the sport of soccer in the United States pursuant to the Ted Stevens Olympic and Amateur

Sports Act, 36 U.S.C. §§ 220501 et seq. Among other requirements, to remain a designated

NGB, U.S. Soccer must be a member in good standing of FIFA, the international federation

governing the sport of soccer.

       11.     Since its inception in the early 1900s, U.S. Soccer has grown into one of the

sport’s organizational leaders, integrating player participation and player development into a

comprehensive National Team program. U.S. Soccer is structured as a tax-exempt, not-for-profit

501(c)(3) charitable organization based, in part, on its purpose of fostering national or

international amateur sports competition.

       12.     Since its formation, U.S. Soccer’s mission has been clear and simple: to make

soccer the preeminent sport in the United States. To this end, U.S. Soccer’s National Teams

have won at the highest levels, including in the FIFA World Cup and at the Olympics, and have

represented this country at the Paralympic Games. National Team players are competitive on the

                                                 11
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 12 of 37




world stage and, when not representing this country, National Team players compete in

professional leagues in the United States and across the world. U.S. Soccer was also responsible

for bringing the 1994, 1999, and 2003 FIFA World Cup tournaments to the United States and

recently, in collaboration with Canada and Mexico, was awarded the 2026 FIFA World Cup.

       13.     To achieve this success, U.S. Soccer has invested not only in the development of

athletes at the youth and professional levels, but also in the coaches who train and develop these

players, and in the infrastructure of the sport, for example by setting the rules of play and

training the referees who enforce them.

       14.     U.S. Soccer’s steadfast commitment to growing the sport has sparked widespread

interest in soccer among the American public, which only continues to grow. For example, in

2014, over 24 million U.S. viewers tuned in to watch the U.S. Men’s National Team face

Portugal during the 2014 FIFA World Cup, and over 25 million U.S. viewers watched the

Women’s National Team defeat Japan to win the 2015 FIFA World Cup. Tickets for exhibition

games (“friendlies”) featuring the National Teams continue to sell out, as do games like the most

recent Major League Soccer (“MLS”) Cup Championship and All-Star Game and the National

Women’s Soccer League Championship.

       15.     In comparison, almost three decades ago, soccer in the United States stood on

different ground from where it does today. For example, in 1990, the U.S. Men’s National Team

was participating in the FIFA World Cup for the first time in 40 years.

       16.     The progress that U.S. Soccer has made to advance its mission can be traced, in a

meaningful way, to 1994 when, for the first time, U.S. Soccer hosted the most important

international competition for the world’s most popular sport: the FIFA World Cup.

       17.     Today, U.S. Soccer is governed in large part by various constituent member

groups that broadly represent the interests of: adult amateur soccer; youth soccer; professional

athletes; and the professional leagues. These member groups, our councils, comprise most of

U.S. Soccer’s National Council (“the National Council”), the representative membership body of

U.S. Soccer that has the authority to, inter alia, elect the President of U.S. Soccer; amend U.S.

                                                 12
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 13 of 37




Soccer’s bylaws; approve U.S. Soccer’s budget; adopt, rescind, or amend policies adopted by

U.S. Soccer’s Board of Directors; and elect members of the Foundation’s Board.

       18.     Today, U.S. Soccer continues to strive towards its simple mission of promoting,

developing, and governing soccer in the United States in order to make it the preeminent sport,

recognized for: excellence in participation, spectator appeal, international competition, and

gender equality. Most recently, U.S. Soccer won the right, along with Canada and Mexico, to

host the 2026 FIFA World Cup, in furtherance of its aim of making the world’s sport into this

nation’s preeminent sport.
                                 Portfolio of U.S. Soccer Marks

       19.     In service of this mission, U.S. Soccer has at all times been focused on the

development of its brand. The goodwill and consumer recognition associated with the U.S.

Soccer Marks are among its most valuable assets, and U.S. Soccer takes care to protect these

assets. Attached as Exhibit A are the true and correct copies of the trademark registration

certificates for certain U.S. Soccer Marks relevant to the present action.

       20.     As part of the worldwide development of its brand, for example, U.S. Soccer is

the exclusive, worldwide owner of all rights, titles, and interest to the trademarks, trade names,

service marks, logos, designs, seals, symbols, emblems, and other intellectual property for all

United States National Teams and their uniforms, marks, and designs. Indeed, U.S. Soccer owns

numerous registrations for marks covering various goods and services relating to, inter alia, U.S.

Soccer and the United States National Teams.

       21.     Specifically, and particularly relevant to this dispute, U.S. Soccer has registered

or applied to register the following marks with the U.S. Patent and Trademark Office (“PTO”):

                Reg. No. 1,975,699                          U.S. SOCCER
                Reg. No. 3,189,854




                                                 13
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 14 of 37




               Reg. No. 1,975,698




               Reg. No. 1,912,928



               Reg. No. 2,058,436




               Reg. No. 2,157,799




               Reg. No. 3,052,315




               App. Serial No. 86/922,338




       22.     The progression of these U.S. Soccer Marks tells most of the visual story of U.S.

Soccer’s branding throughout its history, from its origin crest in 1913 to the crest worn today,

with the iconic “Shooting Ball” logos used in between:




                                                14
          Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 15 of 37




                                                                    C URRENT C REST



       23.     U.S. Soccer also holds an exclusive copyright in the design featuring the

“Shooting Ball” and stylized “US,” which was first published in 1991 and was registered with

the United States Copyright Office, Registration No. VA 596-012 in 1994 (“the Copyrighted

Logo”):




Attached as Exhibit B is a true and correct copy of the registration certificate issued by the

Copyright Office for the Copyrighted Logo.

       24.     Since 1995, U.S. Soccer has invested or caused to be invested over $100 million

in these, and other U.S. Soccer Marks and logos, and spends nearly $2 million on advertising

annually. A crucial component of these investments is U.S. Soccer’s relationships with certain

official sponsors, such as Nike, who are granted limited, exclusive licenses to use and market the

entire portfolio of U.S. Soccer Marks in commerce.

       25.     Because U.S. Soccer is a not-for-profit corporation, it relies heavily on these

relationships to secure crucial funding needed to advance the U.S. Soccer mission.
               The Success of the 1994 FIFA World Cup & Funding the Foundation

       26.     Back in the 1990s, when U.S. Soccer had secured the right to host its first FIFA

World Cup – and was optimistic about the trajectory of soccer in the United States – it

established the Foundation. The Foundation was formed in 1991 to, among other reasons, solicit
                                            15
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 16 of 37




charitable donations to support U.S. Soccer’s mission and organization members by capitalizing

on increased interest in soccer arising from the 1994 FIFA World Cup. Among the Foundation’s

explicitly stated purposes were: “To assist [U.S. Soccer] in promoting the general purposes and

goals of said entity by offering financial assistance and contributions to [U.S. Soccer]” and “[t]o

invest, or cause to be invested, any and all revenues and contributions it receives and, to the

extent [it] shall determine, to apply the income from such investments and the principal thereof,

to the general purposes of [U.S. Soccer].”

       27.     That the Foundation was established to support U.S. Soccer and its purposes is

made even clearer by the fact that, upon dissolution, any remaining assets would be directly

distributed to U.S. Soccer.

       28.     The Foundation was inactive until 1994 when U.S. Soccer (through USA 94, the

committee it established for the 1994 FIFA World Cup) received approximately $40 million in

surplus funds from the 1994 FIFA World Cup. USA 94, in turn, transferred this sum to the

Foundation. The Foundation’s purpose was still explicitly intended to promote soccer in the

United States, including through activities such as scholarships, and by applying the

Foundation’s own income and principal to benefit the general purposes of U.S. Soccer and U.S.

Soccer’s organization members. The Foundation was to be governed by a Board of Directors, all

of whom were either U.S. Soccer representatives (e.g., the President of U.S. Soccer) or elected

by organization members of U.S. Soccer (e.g., elected by the National Council).

       29.     As a non-profit entity, the Foundation acts through its Board of Directors and

since its inception, and up until recently, U.S. Soccer has played a meaningful role in the

Foundation’s governance, thus ensuring a unity of interest between the Foundation’s activities

and U.S. Soccer’s general purposes.

       30.     During its early years, the Foundation fulfilled its stated purpose by assisting U.S.

Soccer with its mission and goals. For example, most of the Foundation’s grants were made to

U.S. Soccer member organizations.

       31.     In addition, the Foundation provided funds directly to U.S. Soccer. For example,

                                                 16
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 17 of 37




beginning in or around 2001, the Foundation provided funds so that U.S. Soccer’s Sports

Medicine Committee could conduct studies on head and ACL injuries, supporting U.S. Soccer’s

mission of promoting player development by focusing on player safety. With this support, U.S.

Soccer was able to present its findings at an international congress co-hosted by FIFA in hopes

of influencing the laws of the game so as to help protect its players.

       32.     The Foundation’s own fundraising initiatives were also geared towards U.S.

Soccer’s mission. For example, in the early 2000s, the Foundation partnered with National

Team star Landon Donovan to create a bobblehead doll, with proceeds intended to go towards

building the future National Team Training Center.

       33.     During these early years of the Foundation, U.S. Soccer also registered certain

marks that featured U.S. Soccer’s existing and well-known design and word marks, plus the

word “FOUNDATION.” This included adding the word “FOUNDATION” to U.S. Soccer’s

“Shooting Ball” logo              used to identify U.S. Soccer’s National Teams for decades.

U.S. Soccer registered these marks (the Marks at Issue), which included the word mark “U.S.

SOCCER FOUNDATION” and stylized design mark:




Attached as Exhibit A are true and correct copies of the trademark registration certificates for the

Marks at Issue relevant to the present action (Reg. Nos. 2,327,950; 2,235,888; 2,702,785;

2,702,781).

       34.     As the exclusive owner of the U.S. Soccer Marks, including the Marks at Issue,

U.S. Soccer has policed against the misuse of these marks or use of marks that are confusingly

similar to these marks. For example, in 2010, U.S. Soccer successfully brought suit against a

retailer whose advertisement prominently featured a National Team player wearing an official

jersey that featured the crest incorporating the “Shooting Ball” logo. U.S. Soccer alleged that the

                                                 17
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 18 of 37




retailer’s conduct infringed certain of the U.S. Soccer Marks, including the Marks at Issue.

       35.     U.S. Soccer also exerts strict control over authorized uses of the U.S. Soccer

Marks by licensees, member organizations, sponsors, related entities, or otherwise.

       36.     For example, U.S. Soccer mandates how its various membership organizations

can use U.S. Soccer marks and the U.S. Soccer name. In general, member organizations are

authorized to display the Shooting Ball logo (         ), but also often seek permission to use

other logos with U.S. Soccer’s authorization. Moreover, member organizations can only display

such logos in certain ways. For example, the logos may not be directly adjacent to, connected to,

or closely associated with any other commercial mark, logo, or entity name without U.S.

Soccer’s express permission.

       37.     In addition, at least as early as 1998 and through today, U.S. Soccer has

established logo or brand guidelines detailing how U.S. Soccer Marks may be used. These

guidelines mandate, for example, the permissible color palette, font, and size to ensure

consistency among entities authorized to use the U.S. Soccer Marks. These guidelines also set

forth the manners of use that constitute misuse of U.S. Soccer Marks, such as altering the marks

or featuring the marks in close proximity to other logos or brand names in a way that improperly

implies U.S. Soccer affiliation or endorsement.

       38.     This control and oversight extended to the Foundation’s use of the Marks at

Issue. This includes specific oversight of the marks themselves, for example when U.S. Soccer

approved the use of certain Marks at Issue on Dreyer’s Grand Ice Cream, Inc.’s products,

alongside National Team star Mia Hamm, in exchange for Dreyer’s making a donation to the

Foundation. This also included U.S. Soccer’s oversight over the Foundation’s initiatives and

projects more broadly, including through a formal role on the Foundation Board of Directors

(both U.S. Soccer and its councils), and through more informal meetings and discussions.

       39.     U.S. Soccer has also, at all times, retained responsibility or exercised oversight

over the maintenance and renewal of the U.S. Soccer Marks, including the Marks at Issue, and

many of these marks are now incontestable.

                                                  18
          Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 19 of 37




         40.   On multiple occasions from approximately 2002 through 2004, the Foundation

requested that U.S. Soccer assign to it the Marks at Issue. In doing so, the Foundation either

explicitly or implicitly acknowledged that U.S. Soccer owns the Marks at Issue, and all

accompanying goodwill. In response to these requests, U.S. Soccer maintained that it would

remain the sole owner of the Marks at Issue because of, inter alia, the need to retain a unity of

control over its portfolio of U.S. Soccer Marks to ensure all such marks signify affiliation only

with U.S. Soccer, and therefore continue to build corresponding goodwill only for U.S. Soccer

(rather than signifying any separate, independent entity or growing any separate, independent

brand). Relatedly, and as U.S. Soccer explained to the Foundation, unity of control was

necessary to avoid confusion, particularly given the similarity among the various U.S. Soccer

Marks.

         41.   On information and belief, then, any independent investment by the Foundation in

the Marks at Issue was undertaken with knowledge that U.S. Soccer intended to retain ownership

over these marks and their accompanying goodwill.
                          The Foundation’s Affiliation with U.S. Soccer

         42.   Overall, since its inception, and up until recently, the Foundation has maintained

an alignment, affiliation, and unity of interest with U.S. Soccer in at least three significant ways.

First, the Foundation has supported the general purposes of U.S. Soccer by financially supporting

U.S. Soccer member organizations and U.S. Soccer, for example by providing grants to U.S.

Soccer for the broad purpose of promoting player development and by providing annual

scholarships so that players from low-income families can participate in the elite U.S. Soccer

Development Academy, U.S. Soccer’s player development program, dedicated to providing

education, resources, support, and a competitive structure to soccer clubs in order to develop

world-class players. Second, U.S. Soccer has had consistent representation on the Foundation’s

Board of Directors – and U.S. Soccer members have exerted control over the Foundation and/or

its Board from its inception until recently, including by electing Board members and by

providing or withholding approval for certain proposals or initiatives. Third, the Foundation has

                                                 19
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 20 of 37




provided reports, at least on an annual basis, to U.S. Soccer’s Board of Directors and/or U.S.

Soccer’s National Council to provide updates on the Foundation’s work, and how the Foundation

is advancing the mission of promoting soccer in this country, and supporting U.S. Soccer

specifically.

        43.     Although generally aligned, that is not to say that U.S. Soccer and the Foundation

have always been in complete agreement about how the Foundation can best fulfill its stated

purpose of promoting the sport of soccer in this country and supporting the mission of U.S.

Soccer, specifically. Disputes have arisen when the Foundation has sought to partner with

brands that would have jeopardized U.S. Soccer’s pre-existing sponsor relationships, placing

these relationships – and crucial funding – at risk. In 2008, for example, the Foundation sought

to partner with Adidas even though Nike has long been the exclusive provider for all U.S. Soccer

team apparel. U.S. Soccer stepped in to restructure the Foundation’s deal to ensure that the

relevant funding could go towards the ultimate intended recipients, but in a way that did not

place U.S. Soccer’s brand, or brand relationships, at risk. When this issue arose, the Foundation

acknowledged that U.S. Soccer owned and controlled the Marks at Issue, and so had full right

and authority to assert its control in this way.

        44.     Despite such disputes, U.S. Soccer has been willing to support the Foundation’s

fundraising initiatives to the extent they advance soccer in the United States and U.S. Soccer’s

purposes. To this end, U.S. Soccer and its members have donated some of its most valuable

assets to the Foundation, such as tickets to and experiences at U.S. Soccer-affiliated events like

the FIFA World Cup, as well as events featuring U.S. Soccer’s current and former National

Teams and players. In addition, U.S. Soccer has permitted the Foundation to take advantage of

U.S. Soccer infrastructure, for example, by permitting the Foundation to seek support from

member organizations at National Council meetings, and permitting the Foundation to hold their

own meetings at these and other U.S. Soccer events.

        45.     More specifically, U.S. Soccer has supported the Foundation’s efforts to advance

its programs, such as Soccer for Success, and achieve its goal of building soccer pitches across

                                                   20
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 21 of 37




this country, by donating U.S. Soccer assets, like tickets, to the Foundation. Upon information

and belief, the Foundation then offers such tickets to donors as a way to achieve its fundraising

goals. U.S. Soccer has done so because the Foundation was simultaneously advancing the sport

of soccer in those general areas, while also upholding the Foundation’s stated purpose of

providing support for all of U.S. Soccer’s general purposes, for example, by putting some of the

Foundation’s funds towards scholarships for low-income players to participate in the U.S. Soccer

Development Academy.

       46.     U.S. Soccer has also worked in conjunction with the Foundation on these goals to

maintain alignment with U.S. Soccer’s aim of making soccer the preeminent sport by focusing

on players, coaches, and referees. For example, U.S. Soccer has trained the coaches affiliated

with the Foundation’s programming in accordance with U.S. Soccer’s coaching curriculum, and

has also offered these coaches complimentary access to U.S. Soccer’s online coaching

curriculum resources.

       47.      In short, so long as the U.S. Soccer Foundation was living up to its name and

stated purpose, i.e., supporting U.S. Soccer, there was a unity of interest between the two

affiliated entities and the Foundation could benefit from this affiliation, including through use of

the marks.

       48.     On information and belief, throughout its years of existence, the Foundation’s

interest in affiliating itself with U.S. Soccer and benefitting from the U.S. Soccer name and

assets have increased – no doubt in step with the rise in popularity and success of U.S. Soccer.

However, over this time, the Foundation’s financial support of U.S. Soccer, U.S. Soccer’s

organization members, and U.S. Soccer’s purposes – out of the initial $40 million grant for this

very purpose – has steadily declined. To this end, as the Foundation’s financial contributions to

U.S. Soccer declined, U.S. Soccer was forced to focus on its own fundraising initiatives –

without the Foundation’s assistance – particularly to provide support to U.S. Soccer member

organizations that were no longer receiving support from the Foundation, such as the National

Women’s Soccer League. These U.S. Soccer-only initiatives also included raising funds for

                                                 21
          Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 22 of 37




scholarship recipients and, in recent years, raising over $15 million for coaching development

and training.

         49.         So long as there was some support, though, there was at least some alignment. To

this end, members of U.S. Soccer continued to meet informally with members of the Foundation

to discuss the focus of both U.S. Soccer and the Foundation’s fundraising initiatives.

         50.         On information and belief, around 2015 or 2016, however, there were signs that,

from the Foundation’s perspective, this alignment and affiliation could be coming to an end.

Around that time, the Foundation indicated that it was considering ceasing its financial support

for the scholarships that allowed low-income players to participate in the U.S. Soccer

Development Academy. Shortly after this communication, the Foundation abruptly indicated

that it would, in fact, stop funding these scholarships altogether.

         51.         Around this same time period, the Foundation amended its Articles of

Incorporation (now for the fifth time) in a way that, for the first time, weakened U.S. Soccer’s

representation on the Foundation’s Board, to the point where the Foundation Board could act

without any U.S. Soccer approval.

         52.         After it ceased this scholarship support and made this governance change, though,

the Foundation did continue reporting on its activities to U.S. Soccer’s Board of Directors and to

the National Council, and U.S. Soccer was still represented on the Foundation’s own Board of

Directors. For financial purposes, as well, the Foundation continued to identify itself as a related

organization to U.S. Soccer, hold itself out to donors as affiliated with U.S. Soccer, and use U.S.

Soccer’s access and assets in order to raise money.

         53.         During this time, the Foundation also continued to acknowledge that U.S. Soccer

owned and controlled the Marks at Issue. For example, in early 2017, the Foundation asked U.S.

Soccer to introduce a new U.S. Soccer Mark (“New Mark at Issue”). U.S. Soccer selected the

appropriate design, and then took the necessary steps to apply for registration of this New Mark

at Issue in 2017 (App. No. 87/495,842), which features a slight variation on the “Shooting Ball”

logo (          ):

                                                     22
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 23 of 37




The New Mark at Issue copies constituent elements from the original “Shooting Ball” logo: use

of stylized “U” and “S” characters that are divided by a soccer ball, which is depicted above a

series of parallel, diagonal lines evoking movement, followed by the word “SOCCER.” The

character font is also based on U.S. Soccer’s propriety font, which was created by Nike for the

U.S. Soccer Crest. The soccer ball featured in the New Mark at Issue is also identical to the

soccer ball featured in other U.S. Soccer Marks, and the soccer ball featured in the Copyrighted

Logo. Attached as Exhibit A is a true and correct copy of the Notice of Publication for App. No.

87/495,842.

       54.     Shortly after this acknowledgement, however, things changed again in the Spring

of 2018, when the Foundation informed U.S. Soccer that it no longer desired U.S. Soccer to have

a presence on the Foundation’s Board of Directors, i.e., that it desired to disaffiliate itself from

U.S. Soccer. Any designated U.S. Soccer Director on the Foundation Board would not be

replaced once his or her term expired. This announcement was made unilaterally by the

Foundation and without any consultation with U.S. Soccer or its National Council members.

       55.     Despite communicating that it no longer wanted to financially support U.S.

Soccer as it previously had, and no longer wanted U.S. Soccer involved in its governance, the

Foundation continued to claim an affiliation with U.S. Soccer to the outside world. For example,

a Foundation fundraising event that is set to occur in April 2019: (A) is organized around the

U.S. Women’s National Team’s “friendly” against Belgium set to be played as part of U.S.

Soccer’s “Countdown to the Cup” series; (B) will honor the current and former U.S. Women’s

National Teams and other U.S. Soccer affiliates; (C) is offering U.S. Soccer affiliate assets in

exchange for donations to the Foundation; and (D) is being promoted by prominently featuring

players from the U.S. Women’s National Teams wearing their official National Team Jerseys

that bear U.S. Soccer Marks.

                                                  23
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 24 of 37




       56.     To address the Foundation’s apparent desire both to disassociate itself from U.S.

Soccer’s mission and control on the one hand, while still presenting itself as affiliated and

aligned with U.S. Soccer on the other, members of U.S. Soccer agreed to meet with members of

the Foundation in late 2018 to discuss an amicable path forward.

       57.     At these meetings, there was a consensus that U.S. Soccer owned the Marks at

Issue. U.S. Soccer also communicated its concerns with achieving market clarity – assuming the

Foundation continued to desire to no longer be aligned with U.S. Soccer. For example, in the

past, both U.S. Soccer and the Foundation have been aware of instances where consumers have

contacted the Foundation when, in fact, they were intending to contact U.S. Soccer. U.S. Soccer

has invested significant money in developing its portfolio of U.S. Soccer Marks, and thus

consumers understandably associate these marks, and the corresponding goodwill, with U.S.

Soccer. U.S. Soccer representatives understood the parties to be working towards a solution, and

were thus surprised to read news stories that the Foundation had filed a lawsuit, which further

proclaimed their formal disaffiliation. Further, members of the Foundation Board, including

those unaffiliated with U.S. Soccer, have since complained that the Foundation’s Board had not

authorized this lawsuit prior to the Complaint’s filing.

       58.     If the Foundation no longer wants to be formally affiliated with U.S. Soccer and

support its general purposes, then U.S. Soccer Foundation is no longer an appropriate name

given there is no longer a unity of interest between the entities, and U.S. Soccer therefore has a

need to protect its marks against what will now constitute inevitable confusion as to affiliation

                                                 24
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 25 of 37




and source.

       59.     For example, the Foundation has increased the visibility of its partnerships with

sponsors like Adidas in a way that is likely to cause confusion and threaten U.S. Soccer’s

commercial relationships with its own sponsors. On information and belief, the Foundation

partnered with Adidas to build a futsal court in Los Angeles that prominently features the Marks

at Issue in close proximity to the Adidas logo. On information and belief, the Foundation is also

providing apparel to those involved in programs like Soccer for Success that feature the Adidas

logo in close proximity to the Marks at Issue. This conduct has already prompted one

commentator on the Foundation’s own website to note that it is “awesome to see Adidas

partnering with US Soccer.” Given that the Foundation formally ended its affiliation with U.S.

Soccer, this conduct is now clearly and inevitably likely to cause confusion.




Confusion is particularly inevitable given the similarity between the Marks at Issue and U.S.

Soccer’s other marks, which the Foundation is not challenging:




       60.     Moreover, with the 2026 FIFA World Cup approaching, there is a risk that the

Foundation will seek to benefit from opportunities sparked by U.S. Soccer’s host nation status,

and thus continue this conduct in earnest by placing the Marks at Issue alongside other brands or

marks. This conduct, in turn, is likely to engender more confusion, threaten the valuable

reputation and goodwill of the U.S. Soccer Marks, and threaten U.S. Soccer’s major funding

sources – the last of which is now more concerning given that U.S. Soccer has finally and

                                                25
           Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 26 of 37




completely been cut out of its own $40 million endowment.

                                   FIRST CAUSE OF ACTION
                                     (Declaratory Judgment)

          61.    Paragraphs 1 through 60 are incorporated by reference in support of this claim for

relief.

          62.    As set forth above and in the Foundation’s Complaint, there is an actual and

ongoing controversy between U.S. Soccer and the Foundation as to who has a superior claim of

right to certain U.S. Soccer Marks, specifically the Marks at Issue (which includes the New Mark

at Issue).

          63.    The Foundation’s claims all require a showing that U.S. Soccer is either not the

owner of the Marks at Issue, or otherwise prohibited on equitable grounds from asserting

exclusive ownership over the Marks at Issue.

          64.    Most of the Marks at Issue are registered to U.S. Soccer on the Principal Register

of the PTO pursuant to 15 U.S.C. § 1051, and these registrations are valid, subsisting, and

enforceable. U.S. Soccer is also the owner and registrant of the pending application for the New

Mark at Issue.

          65.    The Marks at Issue, including the New Mark at Issue, and certain similar U.S.

Soccer Marks, have continuously been used in commerce either by U.S. Soccer or in a manner

where any such use inures to the sole and exclusive benefit of U.S. Soccer.

          66.    U.S. Soccer has stated repeatedly that it is and would remain the sole owner of the

Marks at Issue, including the New Mark at Issue, and would not assign such marks to the

Foundation, who has acknowledged U.S. Soccer as the sole and exclusive owner of the marks.

On information and belief, any use of or investment in the Marks at Issue, including the New

Mark at Issue, by the Foundation was thus undertaken with knowledge that such use inured to

U.S. Soccer as the owner.

          67.    To resolve the uncertainty raised by the Foundation, and to afford U.S. Soccer

relief from the uncertainty and controversy caused by the Foundation’s conduct, U.S. Soccer is

                                                 26
           Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 27 of 37




entitled to a declaratory judgment from this Court that U.S. Soccer is the sole and exclusive

owner of the Marks at Issue, including the New Mark at Issue, which are valid and enforceable,

and that U.S. Soccer is not barred from asserting this ownership or enjoining the Foundation’s

use of the Marks at Issue, the New Mark at Issue, or any confusingly similar mark.

                                 SECOND CAUSE OF ACTION
                (Trademark Infringement under the Lanham Act, 15 U.S.C. § 1114)

          68.     Paragraphs 1 through 67 are incorporated by reference in support of this claim for

relief.

          69.     As stated above, U.S. Soccer owns the U.S. Soccer Marks, including the Marks at

Issue and the New Mark at Issue. At all relevant times, the Foundation is and has been aware of

U.S. Soccer’s ownership of these marks. True and correct copies of the Certificates of

Trademark Registration and Notices of Publication for pending applications for the U.S. Soccer

Marks, including the Marks at Issue and the New Mark at Issue, are attached as Exhibit A, and

are incorporated by reference.

          70.     Pursuant to 15 U.S.C. § 1057(b), U.S. Soccer’s federal registration certificates are

prima facie evidence of the validity of these U.S. Soccer Marks as well as U.S. Soccer’s

ownership and exclusive right to use its U.S. Soccer Marks in connection with the goods and

services identified in the registration certificates. Moreover, U.S. Soccer’s federal registration

for the ‘699, ‘854, ‘698, ‘928, ‘436, ‘799, ‘315, ‘950, and ‘888 marks are incontestable under 15

U.S.C. § 1065. U.S. Soccer’s incontestable registrations are conclusive evidence of the validity

of these marks listed in the registrations, U.S. Soccer’s ownership of these marks, and U.S.

Soccer’s exclusive right to use these marks in commerce in connection with the identified goods

and services.

          71.     Since approximately 2018 when the Foundation disaffiliated from U.S. Soccer

and its mission, the Foundation has used, and continues to use, the Marks at Issue, the New Mark

at Issue, and marks that are confusingly similar to those and other U.S. Soccer Marks without the

consent of U.S. Soccer in connection with the promotion, sale, or offering for sale of the

                                                   27
           Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 28 of 37




Foundation’s goods and services.

          72.   The Foundation’s actions are likely to have caused and will continue to cause

confusion, mistake, and deception as to the affiliation, connection, sponsorship, partnership,

and/or association of the Foundation with U.S. Soccer.

          73.   By committing these acts, the Foundation has willfully infringed the U.S. Soccer

Marks, including the Marks at Issue and the New Mark at Issue, and the Foundation has

deprived, and continues to deprive, U.S. Soccer of the ability to control the consumer perception

of its brands, placing the valuable reputation and goodwill of U.S. Soccer in the hands of the

Foundation, over whom U.S. Soccer no longer has control.

          74.   The Foundation’s willful infringement of the U.S. Soccer Marks, including the

Marks at Issue and the New Mark at Issue, has caused, and will continue to cause, U.S. Soccer to

suffer damages in an amount to be determined at trial.

          75.   The Foundation’s willful infringement of these marks has also caused, and, if not

preliminarily and permanently enjoined, will continue to cause, U.S. Soccer to suffer irreparable

harm.

                              THIRD CAUSE OF ACTION
(False Designation of Origin, Trademark Infringement, and Unfair Competition under the
                             Lanham Act, 15 U.S.C. § 1125)

          76.   Paragraphs 1 through 75 are incorporated by reference in support of this claim for

relief.

          77.   Consumers exclusively associate the U.S. Soccer Marks, including the Marks at

Issue and the New Mark at Issue, with U.S. Soccer. Since approximately 2018 when the

Foundation disaffiliated from U.S. Soccer and its mission, the Foundation’s use of the Marks at

Issue, the New Mark at Issue, and/or marks confusingly similar to these and other U.S. Soccer

Marks without authorization, in connection with the promotion, sale, or offering for sale of the

Foundation’s goods or services, has likely caused and will continue to cause confusion, mistake,

and deception among consumers as to the affiliation, connection, sponsorship, partnership and/or

association of the Foundation and its goods and services with U.S. Soccer.
                                               28
           Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 29 of 37




          78.   By committing these acts, the Foundation has willfully infringed the U.S. Soccer

Marks and the Foundation has deprived and continues to deprive U.S. Soccer of the ability to

control the consumer perception of its brand, placing the valuable reputation and goodwill of

U.S. Soccer in the hands of the Foundation, over whom U.S. Soccer no longer has control.

          79.   As a result of its conduct, the Foundation has willfully caused, and will continue

to cause, U.S. Soccer to suffer damages. Moreover, the Foundation has and will continue to

obtain an improper benefit, monetary or otherwise, from its acts of unfair competition and false

advertising.

          80.   On information and belief, the Foundation’s use of U.S. Soccer’s marks have also

caused, and, if not preliminarily and permanently enjoined, will continue to cause, U.S. Soccer to

suffer irreparable harm.

                               FOURTH CAUSE OF ACTION
                   (Unfair or Deceptive Trade Practice, DC ST § 28-3904)
          81.   Paragraphs 1 through 80 are incorporated by reference in support of this claim for

relief.

          82.   The U.S. Soccer Marks, including the Marks at Issue and the New Mark at Issue,

are closely associated with U.S. Soccer and the goodwill attached to all of the U.S. Soccer

Marks, including the Marks at Issue and the New Mark at Issue, belongs solely to U.S. Soccer.

          83.   To the extent the Foundation has officially and affirmatively ended its affiliation

with U.S. Soccer, the Foundation’s use of the U.S. Soccer Marks, including the Marks at Issue

and the New Mark at Issue, would misrepresent a material fact, to the detriment of U.S. Soccer,

as to the Foundation’s activities, and would tend to mislead consumers into believing U.S.

Soccer sponsored, approved, or was affiliated with the Foundation’s activities, in violation of

District of Columbia law.

                                FIFTH CAUSE OF ACTION
                       (Copyright Infringement, 17 U.S.C. § 501 et seq)
          84.   Paragraphs 1 through 83 are incorporated by reference in support of this claim for

relief.
                                                 29
         Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 30 of 37




       85.     The Copyrighted Logo is an original pictorial or graphic work and constitutes

copyrightable subject matter under 17 U.S.C. §§ 101 and 102.

       86.     The Foundation had access to the Copyrighted Logo.

       87.     Since approximately 2018 when the Foundation disaffiliated from U.S. Soccer

and its mission, the Foundation has not been, and is not authorized to use, distribute, transmit,

copy, or display the Copyrighted Logo.

       88.     The Foundation has infringed U.S. Soccer’s copyrights in the Copyrighted Logo

through the distribution, transmission, copying or public display of the Copyrighted Logo on,

among other places, its website and promotional publications.

       89.     The Foundation has also infringed U.S. Soccer’s copyrights in the Copyrighted

Logo through the distribution, transmission, copying, or public display of a pictorial or graphic

work that is substantially similar to the Copyrighted Logo on, among other places, its website

and promotional publications.

       90.     On information and belief, the infringement of U.S. Soccer’s Copyrighted Logo

by the Foundation was willful or, at a minimum, reckless. The Foundation was aware that it was

not authorized to use, distribute, transmit, copy, or display the Copyrighted Logo or any work

that was substantially similar to the Copyrighted Logo. The Foundation’s refusal to cease

distribution and display of the Copyrighted Logo and works that are substantially similar to the

Copyrighted Logo evidence the Foundation’s willful infringement. At a minimum, the

Foundation’s actions were reckless.

       91.     U.S. Soccer has been damaged by the willful infringement of the Foundation in a

sum to be determined.

       92.     On information and belief, the Foundation can and may continue its infringing

activities unless restrained and enjoined.

       93.     U.S. Soccer’s remedy at law is not by itself adequate to compensate it for the

harm inflicted and threatened by the Foundation.      The Foundation’s conduct has also caused,

and, if not preliminarily and permanently enjoined, will continue to cause, U.S. Soccer to suffer

                                                 30
           Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 31 of 37




irreparable harm.

                                SIXTH CAUSE OF ACTION
                 (Fraudulent Concealment and Fraudulent Misrepresentation)
          94.    Paragraphs 1 through 93 are incorporated by reference in support of this claim for

relief.

          95.    On information and belief, the Foundation made false representations of material

fact in connection with its request that U.S. Soccer file an application to register the New Mark

at Issue, inter alia, that U.S. Soccer owned the mark and any subsequent registration and, by

implication, that the Foundation would not challenge U.S. Soccer’s ownership in the mark or any

subsequent registration.

          96.    On information and belief, the Foundation made these representations with

knowledge that it would claim to hold superior rights in the mark and any subsequent

registrations, and/or seek to obtain sole ownership over the mark and any subsequent

registrations.

          97.    Alternatively, the Foundation failed to disclose a material fact that it was under a

duty to disclose, namely that it believed it held superior rights in the mark and any subsequent

registrations, and/or would seek to obtain sole ownership over the mark and any subsequent

registrations.

          98.    On information and belief, the Foundation made these representations or

omissions with the intent to deceive U.S. Soccer into applying for registration of the New Mark

at Issue and approving the Foundation’s use of that mark. On information and belief, the

Foundation knew that it could not use the New Mark at Issue, or seek registration of that mark,

without U.S. Soccer’s approval in light of U.S. Soccer’s intellectual property rights in

substantially similar marks and logos.

          99.    In reliance upon the Foundation’s representations or omissions, U.S. Soccer

undertook the expense of seeking to register the New Mark at Issue. These representations or

omissions were material because, had U.S. Soccer known the complete truth, it would not have


                                                  31
          Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 32 of 37




applied for registration of the New Mark at Issue nor approved the Foundation’s use of said

mark.

         100.   U.S. Soccer has been harmed by the actions it has taken in reliance on the

Foundation’s false representations or omissions by, inter alia, expending resources to obtain

registration and expending resources to ensure that ownership of the mark, which is substantially

similar to other U.S. Soccer Marks and the Copyrighted Logo, remains with U.S. Soccer so as to

avoid confusion, protect against the infringement of its exclusive rights, and protect against the

loss of goodwill that would come with loss of the ownership over this new mark.

                                SEVENTH CAUSE OF ACTION
                                 (Negligent Misrepresentation)
         101.   Paragraphs 1 through 100 are incorporated by reference in support of this claim

for relief.

         102.   On information and belief, the Foundation made false representations in

connection with its request that U.S. Soccer file an application to register the New Mark at Issue,

inter alia, that the Foundation agreed that U.S. Soccer owned the mark and any subsequent

registration and, by implication, that the Foundation would not challenge U.S. Soccer’s

ownership in the mark or any subsequent registration. Alternatively, on information and belief,

the Foundation omitted a fact that it had a duty to disclose to U.S. Soccer, inter alia, that it

believed it had superior rights in the New Mark at Issue.

         103.   In reliance upon the Foundation’s representations, U.S. Soccer undertook the

expense of seeking to register the new mark. These representations were material because, had

U.S. Soccer known the truth, it would not have applied for registration of the new mark nor

approved the Foundation’s use, and, upon information and belief, the Foundation should have

recognized U.S. Soccer would be harmed by relying on these representations or omissions.

         104.   U.S. Soccer has been harmed by the actions it has taken in reliance on the

Foundation’s false representations or material omissions by, inter alia, expending resources to

obtain registration and expending resources to ensure that ownership of the New Mark at Issue,


                                                  32
          Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 33 of 37




which is substantially similar to U.S. Soccer’s other exclusive intellectual property, remains with

U.S. Soccer so as to avoid confusion, protect against the infringement of its exclusive rights, and

protect against the loss of goodwill that would come with loss of the ownership of the new mark.

                                 EIGHTH CAUSE OF ACTION
                                     (Unjust Enrichment)
         105.   Paragraphs 1 through 104 are incorporated by reference in support of this claim

for relief.

         106.   Upon information and belief, the Foundation has received, and continues to

receive, a pecuniary and/or other benefit by using and displaying the Marks at Issue and the New

Mark at Issue even though it has disaffiliated from U.S. Soccer and its mission.

         107.   U.S. Soccer has been, and will continue to be, deprived of pecuniary and/or other

benefits by the Foundation’s unauthorized use of the Marks at Issue and the New Mark at Issue.

         108.   The Foundation’s retention of a benefit obtained through the unauthorized or

infringing use of the Marks at Issue and the New Mark at Issue would be unjust, particularly in

light of the parties’ consistent communications that U.S. Soccer owned the Marks at Issue and

the New Mark at Issue, and the Foundation’s subsequent decision to continue use of these marks.

                                 DEMAND FOR JURY TRIAL

         109.   In accordance with Rule 38 of the Federal Rules of Civil Procedure, U.S. Soccer

hereby demands a trial by jury for all issues so triable.

                                     PRAYER FOR RELIEF

         Defendant and Counterclaimant U.S. Soccer prays for the entry of a preliminary

injunction enjoining the Foundation’s improper conduct as alleged above and that the Court enter

such orders and judgments as are necessary to grant it the following relief:

         A.     That the Foundation takes nothing, whether in the form of damages, declaratory

judgment, or attorneys’ fees or costs, by its Complaint;

         B.     For a judgment dismissing the Foundation’s Complaint with prejudice;

         C.     Entry of a declaratory judgment that U.S. Soccer is the sole owner of the U.S.


                                                  33
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 34 of 37




Soccer Marks, including the Marks at Issue and the New Mark at Issue, which are valid and

enforceable;

       D.             For an order preliminarily and permanently enjoining and restraining the

Foundation and its officers, directors, agents, servants, employees, licensees, and all other

persons in privity or acting in concert with them from doing any of the following:

                 i.      distributing, transmitting, copying, publically displaying, or creating

                         derivative works of the Copyrighted Logo;

                ii.      doing business, in any capacity, using the U.S. Soccer Marks, including the

                         Marks at Issue and the New Mark at Issue, and any confusingly similar marks;

               iii.      using the U.S. Soccer Marks, including the Marks at Issue and the New Mark

                         at Issue, or any confusingly similar marks, in connection with the

                         manufacture, design, import, distribution, sale, or offering for sale of goods or

                         services, including the use on any and all packaging, promotional material,

                         advertisements, point-of-sale materials, and websites;

               iv.       falsely or inaccurately describing or designating the origin or other facts

                         related to any goods or services, or passing off any goods or services in any

                         manner that is likely to cause confusion, mistake or deception as to the

                         affiliation, connection, sponsorship, or association of the Foundation or any of

                         their respective goods or services with U.S. Soccer;

                v.       engaging in false designation and advertising;

               vi.       continuing to use the U.S. Soccer Marks including, the Marks at Issue and the

                         New Mark at Issue;

       E.             For an award at U.S. Soccer’s election, pursuant to 17 U.S.C. § 504, of either (1)

the actual damages suffered by U.S. Soccer with respect to past infringement, plus any additional

profits of the Foundation that are attributable to the infringement that are not taken into account

in computing the actual damages; or (2) statutory damages as provided by Section 504(c);

       F.             For a finding that the infringement by the Foundation was willful, and for an

                                                       34
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 35 of 37




award to U.S. Soccer at its election, of statutory damages against Defendants for willfully

committing infringement as provided by 17 U.S.C. § 504;

       G.      For an order that the Foundation account for all sales, revenues, costs, and profits

from their wrongful conduct and unauthorized use of the U.S. Soccer Marks and Copyrighted

Logo, and that the Foundation pay U.S. Soccer damages in an amount to be proven at trial, but

including the Foundation’s profits and actual damages suffered by U.S. Soccer as a result of the

Foundation’s wrongful acts;

       H.      For an award of trebled damages, for the profits and actual damages proven at

trial, pursuant to 15 U.S.C. § 1117(a) because of the willfulness of the Foundation’s conduct

described in these Counterclaims;

       I.      For an award of U.S. Soccer’s attorneys’ fees, expenses and costs, pursuant to 17

U.S.C. § 505 and 15 U.S.C. § 1117(a);

       J.      For an award of damages and/or restitution as proven at trial for the Foundation’s

unfair or deceptive trade practices, misrepresentations, and the unjust enrichment the Foundation

derived from its use of the U.S. Soccer Marks;

       K.      For an award of punitive damages;

       L.      For an award of U.S. Soccer’s pre- and post-judgment interest;

       M.      For an award to U.S. Soccer of such other and further relief as the Court deems

just and proper.




                                                 35
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 36 of 37



Dated: February 18, 2019                   Respectfully submitted,

                                           CROWELL & MORING, LLP


                                      By: /s/ David J. Ervin
                                          David J. Ervin (D.C. Bar #445013)
                                          DErvin@crowell.com
                                          Shari Ross Lahlou (D.C. Bar #476630)
                                          SLahlou@crowell.com
                                          Crowell & Moring LLP
                                          1001 Pennsylvania Avenue, NW
                                          Washington, D.C. 20004
                                          Tel: (202) 624-2500

                                           Kent B. Goss (pro hac vice forthcoming)
                                           KGoss@crowell.com
                                           515 South Flower Street, 40th Floor
                                           Los Angeles, CA 90071
                                           Tel: (213) 443-5504

                                           Attorneys for Defendant United States
                                           Soccer Federation, Inc.




                                      36
        Case 1:18-cv-02856-TJK Document 16 Filed 02/18/19 Page 37 of 37



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2019 I electronically filed the foregoing document

using the Court’s CM/ECF system, which sent notification of such filing to all counsel of record.



                                                     /s/ David J. Ervin
                                                    David J. Ervin (D.C. Bar #445013)
                                                    DErvin@crowell.com
                                                    Crowell & Moring LLP
                                                    1001 Pennsylvania Avenue, NW
                                                    Washington, D.C. 20004
                                                    Tel: (202) 624-2500




                                               37
